UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ¨Form 10-K¨Form20-F¨Form 11-KxForm 10-Q¨Form10-D¨FormN-SAR ¨ FormN-CSR For Period Ended: September 30, 2010 ¨ Transition Report on Form10-K ¨ Transition Report on Form20-F ¨ Transition Report on Form11-K ¨ Transition Report on Form10-Q ¨ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION BTHC XV, Inc. Full Name of Registrant N/A Former Name if Applicable c/o Underground Grand Canyon Linyi City, Yishui County, Shandong Province Address of Principal Executive Office (Street and Number) China276400 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b)The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The Registrant was unable to timely file its Quarterly Report on Form 10-Q, for the fiscal quarter ended September30, 2010, due to an unanticipated delay in connection with its preparation, review and filing. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Zhang Shanjiu+86 539-2553919 (Name)(Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed. If answer is no, identify report(s). Yes xNo ¨ Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes xNo ¨ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. BTHC XV, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 16, 2010 By: /s/ Zhang Shanjiu Zhang Shanjiu Chairman, President and Chief Executive Officer Attachment to Form 12b-25 by BTHC XV, Inc. The Registrant completed a share exchange transaction with the former shareholders of Long Fortune Valley Tourism International Limited (“Long Fortune”) on October 18, 2010, as a result of which Long Fortune became a wholly-owned subsidiary of the Registrant.The share exchange transaction was accounted for as a reverse acquisition in which Long Fortune was the accounting acquirer of the Registrant and, consequently, Long Fortune’s financial results will be reported in the Registrant’s filings with the Securities and Exchange Commission. The Registrant expects its Statement of Operations to be filed with its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 will reflect the following: For the nine months ended September 30, 2010, the Registrant’s revenue increased approximately $0.4million, or approximately 5%, to approximately $8.2 million from approximately $7.8 million for the nine months ended September 30, 2009.Operating income increased approximately $0.2million, or approximately 4%, from approximately $5.7 million for the nine months ended September 30, 2009 to approximately $5.9 million for the nine months ended September 30, 2010.Net income increased approximately $0.1 million, or approximately 1%, from approximately $5.2 million for the nine months ended September 30, 2009 to approximately $5.3 million for the nine months ended September 30, 2010. For the three months ended September 30, 2010, the Registrant’s revenue increased approximately $0.3million, or approximately 12%, to approximately $3.4 million from approximately $3.1 million for the three months ended September 30, 2009.Operating income increased approximately $0.4 million, or approximately 18%, from approximately $2.4 million for the three months ended September 30, 2009 to approximately $2.8 million for the three months ended September 30, 2010.Net income increased approximately $0.3 million, or approximately13%, from approximately $2.3million for the three months ended September 30, 2009 to approximately $2.6 million for the three months ended September 30, 2010.
